Citation Nr: 1035201	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for nausea.  

3.  Entitlement to service connection for residuals of a skin 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

Two issues regarding service connection have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  During the Veteran's 
March 2009 VA compensation examinations, it was suggested 
that a psychiatric disorder manifested by stress may 
relate to service (and to his current headache disorder).  
Moreover, the examination report indicates that a heart 
disorder may relate to service (and to the headache 
disorder).  As these issues have not been adjudicated, the 
Board does not have jurisdiction over them.  Therefore, 
issues regarding service connection for psychiatric and 
heart disorders are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In March 2009, the Veteran submitted to VA statements indicating 
that private medical records relevant to his claims may be 
outstanding.  In several VA Forms 21-4142, the Veteran indicates 
that he received treatment at the Carolinas Hospital System in 
2000, and from a Dr. T.G. in 2000.  Records reflecting such 
treatment are not currently in the claims file.         

Accordingly, the case is REMANDED for the following action:

1.  An attempt to retrieve the reported 
private records should be made.  If 
obtained, these records should be included 
in the claims file.    

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



